Case 15-29266        Doc 35     Filed 04/18/19     Entered 04/18/19 08:41:56          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-29266
         Dionne M Jackson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/26/2015.

         2) The plan was confirmed on 11/20/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/14/2018.

         5) The case was dismissed on 02/15/2019.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 44.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $7,600.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-29266       Doc 35      Filed 04/18/19    Entered 04/18/19 08:41:56                 Desc         Page 2
                                                 of 3



 Receipts:

         Total paid by or on behalf of the debtor            $19,134.61
         Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                  $19,134.61


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $4,000.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $964.38
     Other                                                                  $30.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,994.38

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal       Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 AT&T MOBILITY II LLC           Unsecured         759.00        759.88           759.88        129.00         0.00
 ATLAS ACQUISITIONS LLC         Unsecured            NA         648.98           648.98        110.17         0.00
 CAPITAL ONE BANK USA           Unsecured         534.00        534.18           534.18          90.68        0.00
 CAPITAL ONE BANK USA           Unsecured         373.00        373.22           373.22          63.36        0.00
 CERASTES LLC                   Unsecured      2,565.32       1,851.00         1,851.00        314.22         0.00
 COMED LEGAL REVENUE RECOVERY Unsecured              NA         325.47           325.47          55.25        0.00
 COMENITY BANK                  Unsecured         244.00        225.04           225.04          38.20        0.00
 COMENITY BANK                  Unsecured         113.00        113.61           113.61          19.29        0.00
 FRIENDLY FINANCE CORP          Secured       14,589.00     14,588.84        14,588.84       6,603.05    5,560.86
 HEIGHTS FINANCE                Unsecured      2,452.00       2,098.38         2,098.38        356.22         0.00
 ILLINOIS LENDING CORP          Unsecured            NA         932.29           932.29        158.27         0.00
 JEFFERSON CAPITAL SYSTEMS      Unsecured      1,090.00       1,137.46         1,137.46        193.10         0.00
 JEFFERSON CAPITAL SYSTEMS      Unsecured         500.00        500.33           500.33          84.94        0.00
 NAVIENT SOLUTIONS INC          Unsecured           0.00          0.00             0.00           0.00        0.00
 OPPORTUNITY FINANCIAL LLC      Unsecured      1,428.00       1,400.91         1,400.91        237.81         0.00
 PROG LEASING LLC               Unsecured           0.00        356.40           356.40          60.50        0.00
 STATE COLLECTION SERVICE       Unsecured      1,434.72            NA               NA            0.00        0.00
 UNIVERSITY OF CHICAGO MEDICINE Unsecured         663.12           NA               NA            0.00        0.00
 WINFIELD PATHOLOGY CONSULTAN Unsecured           122.35           NA               NA            0.00        0.00
 AMCA                           Unsecured          77.00           NA               NA            0.00        0.00
 CENTRAL DUPAGE HOSPITAL        Unsecured      1,653.81            NA               NA            0.00        0.00
 STONEBERRY                     Unsecured            NA         384.75           384.75          65.31        0.00
 UNITED STUDENT AID FUNDS       Unsecured           0.00          0.00             0.00           0.00        0.00
 US DEPARTMENT OF EDUCATION     Unsecured           0.00          0.00             0.00           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-29266        Doc 35      Filed 04/18/19     Entered 04/18/19 08:41:56              Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal             Interest
                                                            Allowed               Paid                 Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                $0.00
       Mortgage Arrearage                                     $0.00              $0.00                $0.00
       Debt Secured by Vehicle                           $14,588.84          $6,603.05            $5,560.86
       All Other Secured                                      $0.00              $0.00                $0.00
 TOTAL SECURED:                                          $14,588.84          $6,603.05            $5,560.86

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00             $0.00
        Domestic Support Ongoing                               $0.00               $0.00             $0.00
        All Other Priority                                     $0.00               $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $11,641.90          $1,976.32               $0.00


 Disbursements:

         Expenses of Administration                             $4,994.38
         Disbursements to Creditors                            $14,140.23

 TOTAL DISBURSEMENTS :                                                                      $19,134.61


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/18/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
